Exhibit 10.4

 

 

From: Diarmuid O’Connell

Sent: Friday, October 01, 2010 11:39 PM

To: jdidonato@huronconsultinggroup.com; Mike Taylor

Cc: KMcKenzie@nummi.com; jbeard@huronconsultinggroup.com; [Email address
intentionally omitted.]; [Email address intentionally omitted.];
jpotts@nummi.com; PAitelli@mofo.com; HKang@mofo.com; MSteel@mofo.com;
charding@telsamotors.com; dedwards@nummi.com;

Deepak Ahuja

Subject: RE: Letter Agreement Extension

John -

Acknowledged and agreed.

Best, Diarmuid

From: jdidonato@huronconsultinggroup.com
[mailto:jdidonato@huronconsultinggroup.com]

Sent: Friday, October 01, 2010 11:36 PM

To: Diarmuid O’Connell; Mike Taylor

Cc: KMcKenzie@nummi.com; jbeard@huronconsultinggroup.com;

[Email address intentionally omitted.]; [Email address intentionally omitted.];
jpotts@nummi.com; PAitelli@mofo.com;

HKang@mofo.com; MSteel@mofo.com; charding@telsamotors.com; dedwards@nummi.com

Subject: Letter Agreement Extension

Diarmuid and Mike:

Please acknowledge and agree to the below by return email:

Re: Letter Agreement dated May 26, 2010 by and between New United Motor
Manufacturing, Inc., a California corporation (“Seller”), and Tesla Motors,
Inc., a Delaware corporation (“Buyer”) (the “Original Letter Agreement”), as
amended by that certain Amendment No. 1 to Letter Agreement dated June 15, 2010
(“Amendment No. 1”, and together with the Original Letter Agreement, the “Letter
Agreement”). Except as otherwise defined herein, all capitalized terms used
herein but not otherwise defined herein shall have the meanings set forth in the
Letter Agreement.

The parties hereby agree that the Closing Date, as originally defined in
Section 4(a) of the Letter Agreement, is hereby amended such that the Closing
Date shall be October 8, 2010, or such



--------------------------------------------------------------------------------

other earlier date as Buyer and Seller may mutually agreed upon in writing.
Nothing in this paragraph shall be construed as Seller waiving any rights or
remedies Seller may have under the Letter Agreement in the event Buyer fails to
consummate the Closing by the Closing Date or that Seller is agreeing in advance
to an extension of the Closing Date beyond the extension provided in this
paragraph.

John C. DiDonato

President and Chief Restructuring Officer

NUMMI

Cell phone: [Intentionally omitted.]

Email address: jdidonato@huronconsultinggroup.com

DISCLAIMER:

The information transmitted in this e-mail message and attachments, if any, may
be attorney-client information, including privileged and confidential matter,
and is intended only for the use of the individual or entity named above.
Distribution to, or review by, unauthorized persons is strictly prohibited. All
personal messages express views solely of the sender, which are not to be
attributed to any organization. If you have received this transmission in error,
immediately notify the sender and permanently delete this transmission including
attachments.